Exhibit 10.1

AMENDMENT NO. 1 TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 9, 2010

AMENDMENT NO. 1 TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) among DAVINCIRE HOLDINGS LTD., a company organized under the laws
of Bermuda (the “Borrower”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and Citibank, N.A., as administrative agent (the
“Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders and the Agent have entered into that certain Third
Amended and Restated Credit Agreement dated as of April 5, 2006 (as amended,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement as modified by this
Amendment.

(2) The Borrower and the Lenders have agreed to amend the Credit Agreement as
hereinafter set forth.

Amendments to Credit Agreement. The Credit Agreement is, effective as of
December 31, 2009 and subject to the satisfaction of the conditions precedent
set forth in Section 2, hereby amended as follows:

(a) Section 1.01 is amended by inserting the following defined terms in proper
alphabetical order:

“Collateral” has the meaning specified in the Pledge Agreement.

“Minimum Value” has the meaning specified in the Pledge Agreement.

“Pledged Account” has the meaning specified in the Pledge Agreement.

“Value” has the meaning specified in the Pledge Agreement.



--------------------------------------------------------------------------------

(b) Section 2.09 is amended by adding the following paragraph at the end
thereof:

“If, upon any determination of the Minimum Value, the Value of Collateral in the
Pledged Account is less than the Minimum Value, and the Value of the Collateral
in the Pledged Account is not restored to the Minimum Value within the time
period required by Section 4(b) of the Pledge Agreement, the Borrower shall,
within one Business Day thereafter, prepay Advances comprising part of the same
Borrowing in an aggregate principal amount equal to such deficiency.”

(c) Section 3.02(a)(i) is amended by deleting the word “and” at the end thereof.

(d) Section 3.02(a)(ii) is amended by adding the word “and” at the end thereof.

(e) Section 3.02(a) is amended by adding a new clause (iii) at the end thereof:

“after giving effect to such Borrowing, the Value of Collateral in the Pledged
Account is not less than the Minimum Value.”

(f) Section 6.01(i) is amended by adding the phrase “or in any other Loan
Document” after the phrase “Borrower or any Subsidiary herein”.

Conditions of Effectiveness. This Amendment shall become effective as of the
date first above written when the Agent shall have received each of the
following documents or instruments in form and substance reasonable acceptable
to the Agent:

(g) Counterparts of this Amendment, duly executed by the Borrower, the Agent and
the Lenders.

(h) Certified copies of (i) the resolutions of the Board of Directors of (A) the
Borrower and (B) DaVinci Reinsurance Ltd. (the “Pledgor”, together with the
Borrower, collectively, the “Loan Parties”) approving this Amendment and the
matters contemplated hereby and (ii) all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Amendment and the matters contemplated hereby.

(i) A pledge agreement (the “Pledge Agreement”) in substantially the form of
Exhibit A hereto, duly executed by the Pledgor, together with:

(i) A duly executed Control Agreement executed by the Pledgor and The Bank of
New York Mellon Bank, and

(ii) evidence that all other action that the Agent may deem necessary or
desirable in order to perfect and protect the first priority liens and security
interests created under the Pledge Agreement has been taken.

(j) A Bermudian Share Charge executed by the Pledgor.

 

-2-



--------------------------------------------------------------------------------

(k) A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign this Amendment and the other documents to be delivered
hereunder.

(l) A favorable opinion of Willkie Farr & Gallagher LLP, New York counsel for
the Loan Parties, in form and substance satisfactory to the Agent.

(m) A favorable opinion of Conyers Dill & Pearman, Bermuda counsel for the Loan
Parties, in form and substance satisfactory to the Agent.

(n) A certificate signed by a duly authorized officer of the Borrower stating
that:

(i) The representations and warranties contained in Section 3 hereto are correct
on and as of the date of such certificate as though made on and as of such date
other than any such representations or warranties that, by their terms, refer to
a date other than the date of such certificate; and

(ii) No event has occurred and is continuing that constitutes a Default.

(iii) Based on the market value as of March 8, 2010 of the assets held in the
Pledged Account as specified by The Bank of New York Mellon via its “WorkBench”
online service, the Value of the Pledged Account as of the date of such
certificate is not less than the Minimum Value.

This Amendment is subject to the provisions of Section 8.01 of the Credit
Agreement.

Representations and Warranties of the Borrower. The Borrower represents and
warrants as follows:

(o) Before and after giving effect to this Amendment, (i) the representations
and warranties contained in Article 4 of the Credit Agreement and the other Loan
Documents are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that the representations and warranties contained in (x) subsection
(c)(i) of Section 4.01 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clause (a) of Section 5.01 of the
Credit Agreement and (y) subsection (c)(ii) of Section 4.01 of the Credit
Agreement shall be deemed to refer to December 31, 2009, and (ii) no Default
exists.

(p) The execution, delivery and performance by the Borrower of this Amendment
and the Loan Documents, as amended hereby, and the consummation of the
transactions contemplated hereby and thereby are within its corporate powers and
have

 

-3-



--------------------------------------------------------------------------------

been duly authorized by all necessary corporate action (including, without
limitation, shareholder approval, if required). The Borrower has received all
other material consents and approvals (if any shall be required) necessary for
such execution, delivery and performance, and such execution, delivery and
performance does not and will not contravene or conflict with, or create a Lien
or right of termination or acceleration under, any Requirement of Law or
Contractual Obligation binding upon the Borrower. Each of the Amendment and the
other Loan Documents, as amended hereby, to which the Borrower is party is the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its respective terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights against the Borrower generally or by
general equitable principles. This Amendment has been duly executed and
delivered by the Borrower.

Reference to and Effect on the Credit Agreement and the Notes.

(q) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

(r) The Credit Agreement and the Notes as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. Without limiting the generality of the
foregoing, the Pledge Agreement and all of the Collateral described therein does
and shall continue to secure the payment of all obligations of the Borrower
under the Loan Documents, in each case as amended by this Amendment.

(s) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

Costs, Expenses. The Borrower agrees to pay on demand all costs and expenses of
the Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of Section 8.04 of the Credit Agreement.

Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or PDF
shall be effective as delivery of a manually executed counterpart of this
Amendment.

Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

[Signature Pages Follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

DAVINCIRE HOLDINGS LTD. By:  

/s/ Todd R. Fonner

Name:   Todd R. Fonner Title:  

Senior Vice President and Chief

Investment Officer

CITIBANK, N.A.,

as Agent and as Lender

By:  

/s/ Maureen P. Maroney

Name:   Maureen P. Maroney Title:   Vice President The Bank of N.T.
Butterfield & Son Ltd. By:  

/s/ Sean Smatt

Name:   Sean Smatt Title:   Vice President, Corporate Banking By:  

/s/ Daniel McCleary

Name:   Daniel McCleary Title:   Vice President, Credit HSBC Bank USA, N.A. By:
 

/s/ Nicholas Taylor

Name:   Nicholas Taylor Title:   Managing Director



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Grainne Pergolini

Name:   Grainne Pergolini Title:   Director THE BANK OF NEW YORK MELLON By:  

/s/ Michael Pensari

Name:   Michael Pensari Title:   V.P. Bank of America, N.A. By:  

/s/ Debra L. Basler

Name:   Debra L. Basler Title:   SVP; Product Delivery Manager